Citation Nr: 1520204	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has tinnitus causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in December 2008.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA examination in July 2010.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Analysis

The Veteran asserts that his hearing loss is related to in-service noise exposure.  At the VA examination, he stated that he served as a Morse Code operator.  He spent one year in Vietnam and denied any combat experience.  He claimed that he was exposed to loud circuit noises while listening to Morse Code.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran's bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  An audiometric evaluation was performed at the July 2010 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
60
LEFT
15
10
10
20
40
        
Word recognition scores utilizing the Maryland CNC Test were 98 percent for the right ear and 96 percent for the left ear.  The examiner diagnosed the Veteran with "mild to moderately severe mid-to-high frequency sensorineural hearing loss" in both ears.

The remaining question is whether the current bilateral hearing loss is related to his service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, more than 30 years separate service from treatment and diagnosis. 
The available service treatment records are silent for hearing loss.  The August 1971 entrance examination did not note any hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
--
0
LEFT
30
10
0
--
5
        

The July 1974 separation examination notes no hearing loss disability.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
20
LEFT
15
15
10
--
20
        
In assessing these results, the VA examiner opined "although there is a slight shift at [4000] in both ears, his hearing was still within normal limits."  Further, there are no complaints of hearing loss during service.

The first indication of hearing loss after service is a VA outpatient treatment report from November 2007.  Importantly, at that time, the Veteran reported onset of hearing loss approximately 4 to 5 years prior.  This contradicts what he later reported to the VA examiner.  The VA examiner opined that the Veteran' hearing loss is not related to service.  The examiner noted that the Veteran had normal hearing both entering and leaving service.  Although there was a slight shift in both ears at 4k, his hearing at that time was well within normal limits.  In addition, a hearing test done approximately 33 years later showed a mild 4k hearing loss in both ears, and that hearing loss did not meet the criteria for hearing loss for VA compensation purposes.  It was the examiner's opinion that it is more likely than not that the Veteran's current hearing loss is due to the aging process, possible civilian occupational noise exposure and recreational firearm use.  

Regarding the Veteran's tinnitus, it was concluded by the VA examiner that it was less likely as not that the Veteran's tinnitus was caused by or the result of military noise exposure.  Inservice hearing loss was not indicated and, as such, his tinnitus was not linked to hearing loss and there were, as noted by the VA examiner, no complaints of tinnitus in service treatment records.  While tinnitus was now present, it was most likely due to hearing loss incurred during years after military separation in the opinion of the VA examiner.  The examiner noted that the first complaint of tinnitus was made 33 years after service.

The Veteran himself alleges that he has hearing loss and tinnitus of each ear.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Veteran's own account that he cannot hear well in either ear due to hearing loss and tinnitus is competent and credible.  The Veteran's claim that he had hearing loss and tinnitus in service or shortly thereafter is not, however, borne out by the other evidence of record.  In fact, corroborating evidence that either was present at any point in time during military service or within a reasonable period of his service separation is absent from the record.  In addition, other than the Veteran's own statements, competent evidence, be it lay or non-lay, linking the currently diagnosed entities to military service, inclusive of inservice acoustic trauma, is likewise lacking.  In this regard, it is pointed out that there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion of a nexus between current disability and service, particularly in the absence of adequate documentation of the chronicity of either dating to service.  Finally, the Board notes that the Veteran indicated that onset was a few years prior to his November 2007 treatment.  This contradicts his statement at the examination and damages his credibility.

Here, while there is evidence of hearing loss and tinnitus based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that his currently diagnosed hearing loss or tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


